Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in the application. Claims 1-8 and 10 are rejected. Claim 9 is objected to.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/KR2019/003958, filed April 3rd, 2019, which claims priority under 35 U.S.C. 119(a-d) to Korean Application No. KR10-2018-0038894, filed April 3rd, 2018.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 1st, 2020.

Claim Objections
Claim 9 is objected to since the structure is low resolution but not low enough resolution to result in an indefiniteness issue. It is suggested that Applicant replace the structure in claim 9 with a higher resolution version to avoid any issues should the instant application become allowed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(1 of 3) Claims 1-8 and 10 are rejected as indefinite since the claims unclear structures. The structures of the claims should be replaced with higher resolution versions. While the Examiner can make certain inferences, if the instant case should be allowed, the USPTO Printer cannot do the same. See, for instance, claim 1 of the PGPub where the Printer noted several instances where variables or bonds could not be understood including the following:

    PNG
    media_image1.png
    300
    451
    media_image1.png
    Greyscale
.
The issue exists for all of the various structures where it is unclear if certain bonds are truly bonds or intended to be a dotted line for a “selective double bond”. Regarding claims 8 and 10, the ring bearing R4 and 
	(2 of 3) The instant claims 1-7 are further rejected as indefinite based on the structural Formula 4, which appears as follows in claim 1:

    PNG
    media_image2.png
    248
    324
    media_image2.png
    Greyscale
.
The arrowed bond appears to be fixed and bound to R2; however, in the preceding and subsequent steps, the position R2 is variable such as the following for Formula 5:

    PNG
    media_image3.png
    242
    296
    media_image3.png
    Greyscale
.
In this situation, it is unclear if (1) the structural Formula 4 is incorrect, (2) the formulae besides Formula 4 are incorrect, or (3) the claim actually only encompasses embodiments where the reaction proceeds through a compound where the variable R2 is fixed in Formula 4.
	(3 of 3) Claims 1-7 are further rejected as indefinite since the structural Formula I recites a variable “X” that is not defined in the 
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).

In this situation, a person having ordinary skill in the art could envision multiple possible corrections including (1) X was intended to encompass any possible group, (2) X was intended to encompass a leaving group, (3) X was intended to encompass any halogen, and (3) X was intended to encompass halogens that are routinely used as leaving groups, i.e. Cl, Br and I. The specification does not appear to disclose which definition was intended and therefore amending the claims to encompass a broader definition than supported by the Examples would likely introduce new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As noted above, claim 1 is rejected as indefinite based on unclear formulae; however, it appears that “Formula (I)” encompasses a structure where the arrowed position is an optional double bond:

    PNG
    media_image4.png
    161
    176
    media_image4.png
    Greyscale
.
Claim 2 recites two structural formulae where the corresponding position is either a double bond or a single bond (the only two options if the arrowed position is a “selective double bond”). For this reason, each embodiment falling within the scope of claim 1 would also read on claim 2 and the dependent claim would not provide a narrowing limitation since all other variable positions have the same definitions as found in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As noted above, claim 1 is rejected as indefinite based on the Formula 4; however, claim 3 refers to a sub-Formula 4-b where R2 is no longer fixed, which . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Closest Prior Art
The closest prior art would appear to be Kuroda et al. (Bioorg. Med. Chem. 2010, 18, 962-970) which discloses a compound having the following formula:

    PNG
    media_image5.png
    245
    297
    media_image5.png
    Greyscale

The Examiner has reviewed the Written Opinion of the International Searching Authority which asserted a lack of inventive step (for claims 8-10) relative to the prior art based on the difference of the instant group –OP where the prior art teaches hydroxy and methoxy groups at the corresponding positions. It is first noted that the prior art teaches isolation of a compound from nature rather than a compound that was developed based on structure. The Examiner finds no reason in the prior art that a person having ordinary skill in the art would modify the compound of the prior art to replace both the methoxy and hydroxy groups with groups that would fall within the scope of the instant group –OP especially since the definition of P encompasses options that would differ substantially from a hydroxy or methoxy group. For instance, an allyl group would appear to be the closest structurally to a methoxy group; however, allyl groups are not routinely substituted for methyl groups on biologically active 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.